UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6487



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOSEPH JOHNSON, JR., a/k/a Joseph R. Johnson,
a/k/a Joe Johnson, Jr.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-96-180-A)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Johnson, Jr., Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., appeals from the district court’s order

denying his motion to dismiss the indictment for lack of personal

and subject matter jurisdiction.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.        United

States v. Johnson, No. CR-96-180-A (E.D. Va. filed Mar. 15, 2001;

entered Mar. 20, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2